Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel R. Evans on 07/22/22.

The application has been amended as follows: 
	Claims 1-23 have been cancelled.
	Claim 24 has been amended to read:

--“An immediate release pharmaceutical composition in the form of a non-effervescent tablet, comprising:
an amorphous solid dispersion comprising dasatinib in an amount of from about 17% w/w to about 21% w/w and copovidone in an amount of from about 38% w/w to about 42% w/w; 
mannitol in an amount of from about 11 % w/w to 15% w/w;
at least one gas generating agent comprising sodium bicarbonate in an amount of from about 10% w/w to about 14% w/w;
crospovidone in an amount of from about 6% w/w to about 10% w/w;
at least one acidic pH modifier comprising fumaric acid in an amount of from about 2% w/w to about 6% w/w;
sodium stearyl fumarate in an amount of from about 0.1% w/w to about 4% w/w; and 
colloidal silicon dioxide in an amount of from about 0.1 % w/w to about 1% w/w;
wherein the stated amounts are based on the total weight of the composition; 
wherein the tablet optionally comprises a coating layer;
wherein the mole ratio of the at least one gas generating agent to the at least one acidic pH-modifier ranges from about 4:1 to about 1:4; and 
wherein a dasatinib dose of 100 mg provides an AUC(0-24h)fed/AUC(0-24h)fasted ratio of from about 95% to about 100%, wherein AUC(0-24h)fed corresponds to the least-squares geometric mean of the AUC(0-24h) in fed patients and wherein AUC(0-24h)fasted corresponds to the least-squares geometric mean of the AUC(0-24h) in fasted patients.”--

	




Claim 30 has been amended to read:
--“The method of claim 27, further comprising co-administering a gastric acid reducing agent comprising an antacid, an H2 antagonist, or a proton pump inhibitor.”--

	
Claims 31-40 have been added:
--“31.	The method of claim 30, wherein the gastric acid reducing agent is administered shortly before the pharmaceutical composition is administered.

32.	The method of claim 30, wherein the gastric acid reducing agent is administered shortly after the pharmaceutical composition is administered.

33.	The method of claim 30, wherein the gastric acid reducing agent is administered concurrently with the pharmaceutical composition.

34.	The method of claim 27, wherein a dasatinib dose of X achieves bioequivalence to a dasatinib dose of Y for Sprycel, wherein X and Y are respectively selected from (i) 15 mg (X) and 20 mg (Y), (ii) 36 mg (X) and 50 mg (Y), (iii) 50 mg (X) and 70 mg (Y), (iv) 57 mg (X) and 80 mg (Y), (v) 70 mg (X) and 100 mg (Y), and (vi) 100 mg (X) and 140 mg (Y).

35.	The method of claim 27, wherein a dasatinib dose of 100 mg provides a Cmax of about 241 ng/mL. 

36.	The method of claim 27, wherein a dasatinib dose of 100 mg provides an AUC(0-[Symbol font/0xA5]) of about 877 ng•hr/mL

37.	The method of claim 27, wherein a dasatinib dose of 100 mg provides a Cmax of about 241 ng/mL and an intersubject coefficient of variation of about 12%.

38.	The method of claim 27, wherein a dasatinib dose of 100 mg provides a Cmax of about 241 ng/mL and an intrasubject coefficient of variation of about 29%.

39.	The method of claim 27, wherein a dasatinib dose of 100 mg provides an AUC(0-[Symbol font/0xA5]) of about 877 ng•h/mL and an intersubject coefficient of variation of about 9%. 

40.	The method of claim 27, wherein a dasatinib dose of 100 mg provides an AUC(0-[Symbol font/0xA5]) of about 877 ng•h/mL and an intrasubject coefficient of variation of about 14%.”--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Wertz in view of Shu, do not teach a non-effervescent tablet comprising combination of sodium bicarbonate and fumaric acid in the claimed amount suitable for the delivery of dasatinib through the oral GI tract with an immediate release profile and the claimed specific pharmacokinetic parameter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 24-40 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN T TRAN/Primary Examiner, Art Unit 1615